JONES, JUDGE:
The claimant, West Virginia Welding Supply Company, seeks to recover damages for the loss of fourteen oxygen cylinders valued at $50.00 each and sixteen actylene cylinders valued at $60.00 each, a total of $1,660.00. Oxygen and acetylene were purchased from the claimant by the respondent, Department of Highways, under a purchase order providing that the cylinders would be returned when empty or not later than a specified time, after which demurrage would be charged. In its answer the respondent says that the cylinders are lost and cannot be returned; and that the amount claimed as damages is fair and reasonable.
This claim was submitted upon petition and answer, from which it appears that the claimant is entitled to recover. Therefore, an award hereby is made to West Virginia Welding Supply Company in the amount of $1,660.00.
Award of $1,660.00.